Citation Nr: 0517331	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder.

2.  Entitlement to an increased disability rating for 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for a skin 
disorder, currently evaluated as noncompensably disabling.

4.  Entitlement to an increased disability rating for a left 
ankle disorder, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for a right 
ankle disorder, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for a left 
knee strain, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased disability rating for a right 
knee meniscal tear, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an increased rating for a service-
connected cardiovascular disorder.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for an upper digestive 
tract disorder.

11.  Entitlement to total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

12.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

Appellant (the veteran) had active service from April 1980 to 
April 1983.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).  

Procedural history

In February 2000, the RO received the veteran's claims of 
entitlement to service connection for a disorder of the upper 
digestive tract and for irritable bowel syndrome (IBS).  In 
October 2000, the RO received the veteran's claim of 
entitlement to service connection for a cardiovascular 
disorder.  In January 2001, the RO received the veteran's 
claim of entitlement to service connection for a skin 
disorder.  In an October 2002 rating decision, the RO denied 
the upper digestive and cardiovascular claims.  The RO 
granted service connection for a skin disorder and IBS, 
assigning a noncompensable rating for the skin disorder and a 
10 percent disability rating for IBS.  In that decision, the 
RO also granted service connection for PTSD and awarded a 50 
percent disability rating.  The veteran disagreed with the 
October 2002 rating decision as to the denial of service 
connection for the upper digestive and cardiovascular 
disorders, and as to the ratings assigned the IBS and PTSD.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in May 2003.  While 
on the VA Form 9, the veteran discussed only some of the 
issues listed on the October 2002 rating decision, he checked 
the box indicating that he wished to appeal all the issues 
included on the March 2003 statement of the case (SOC).  

In an April 2003 rating decision, the RO confirmed and 
continued the noncompensable rating for the skin disorder.  
The veteran disagreed with that rating decision and perfected 
an appeal as to the skin disorder in September 2003.

Service connection was granted for right and left ankle 
disorders and for a right knee meniscal tear in a November 
1997 rating decision.  Noncompensable disability ratings were 
assigned for the ankle disorders and a 10 percent rating was 
assigned for the right knee.  The ratings for the ankle 
disorders were both increased to 10 percent in an April 1999 
rating decision.  Service connection was granted for a left 
knee strain in a November 2001 rating decision, with a 10 
percent disability rating assigned.  

In an April 2003 rating decision, the RO confirmed and 
continued the 10 percent disability rating assigned the 
veteran's right and left ankle disorders and his right and 
left knee disorders.  In that decision, the RO also denied a 
claim of entitlement to service connection for degenerative 
arthritis of the right arm.  The veteran disagreed with the 
April 2003 rating decision and initiated an appeal as to 
those issues.  The appeal was perfected with the timely 
submission of the veteran's VA Form 9 in September 2003.

In November 2002, the RO received the veteran's claim of 
entitlement to TDIU.  In May 2003, the RO received claims of 
entitlement to service connection for hearing loss and 
tinnitus.  In a June 2003 rating decision, the RO denied the 
hearing loss claim and the claim for TDIU.  The RO granted 
service connection for tinnitus and assigned a 10 percent 
disability rating.  The veteran disagreed with all three 
issues and perfected an appeal in September 2003.

In May 2004, the Board remanded the issues listed above for 
further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denials.  

As stated above, the veteran appealed the denial of service 
connection for a cardiovascular disorder.  However, in a 
December 2004 rating decision, the RO granted service 
connection for a cardiovascular disorder and assigned a 
noncompensable disability rating.  The veteran disagreed with 
the disability rating assigned his cardiovascular disorder 
and his appeal was perfected with the timely receipt of his 
substantive appeal in March 2005.

Issues not on appeal

The Board observes that in addition to remanding the issues 
listed above, its May 2004 decision included a denial on the 
merits as to the issue of entitlement to an increased rating 
for tinnitus, on appeal at that time.  The Board's decision 
is final.  See 38 C.F.R. § 20.1100 (2004).  Accordingly, that 
issue will be addressed no further herein.

In an August 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  In an October 2002 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for fibromyalgia.  In an April 28, 2003 rating 
decision, the RO granted the veteran's claim of entitlement 
to service connection for an erectile dysfunction.  And, in 
an April 7, 2003 rating decision, the RO denied claims of 
entitlement to service connection for arthritis of the knees 
and left arm.  The veteran has not disagreed with those 
decisions.  Accordingly, those issues are not within the 
Board's jurisdiction and they will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

As noted above, the veteran is currently service-connected 
for a cardiovascular disorder.  In his March 2005 VA Form 9, 
the veteran requested that several additional conditions be 
considered as service connected.  In addition to 
cardiovascular symptom that will be addressed in the REMAND 
section below, these conditions include a sleep disorder, 
pulmonary embolism and atherosclerotic stroke.  The veteran 
believes that these conditions are proximately due to or the 
result of his service-connected PTSD.  These issues have not 
yet been addressed by the RO and are not on appeal.  The 
claims are referred back to the RO for appropriate action.  

Remanded issues

The issues of entitlement to service connection for hearing 
loss and a disorder of the upper digestive tract, as well as 
the issue of entitlement to an increased disability rating 
for service connected PTSD and cardiovascular disorder, and 
the issue of entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have arthritis of the right wrist, 
elbow or shoulder.  Competent medical evidence does not 
relate a right arm disorder to an injury or disease incurred 
in military service.

2.  The veteran's irritable bowel syndrome is manifested by 
complaints of alternating constipation and diarrhea.  
Objective clinical findings include mild to mildly moderate 
impairment with occasional abdominal discomfort.

3.  The veteran's skin disorder is manifested by complaints 
of itching and pain.  Objective clinical findings include 
multiple lesions on the arms that are red and bleeding.

4.  The veteran's right ankle disability is manifested by 
complaints of pain, rolling or inversion of the ankles and 
limited motion.  Objective clinical findings show generally 
moderate limitation of motion.

5.  The veteran's left ankle disability is manifested by 
complaints of complaints of pain, rolling or inversion of the 
ankles and limited motion.  Objective clinical findings show 
generally moderate limitation of motion.

6.  The veteran's right knee meniscal tear is manifested by 
complaints of pain, giving way and limited motion.  Objective 
clinical findings include range of motion from 90 to 135 
degrees with no lateral instability.

7.  The veteran's left knee strain is manifested by 
complaints of pain, giving way and limited motion.  Objective 
clinical findings include range of motion from 90 to 135 
degrees with no lateral instability.




CONCLUSIONS OF LAW

1.  A right arm disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  The criteria for a higher disability rating for irritable 
bowel syndrome have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2001 & 2004).

3.  The criteria for a 10 percent disability rating, but not 
higher, for a skin disorder have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002 & 2004).

4.  The criteria for a higher disability rating for a right 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).

5.  The criteria for a higher disability rating for a left 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).

6.  The criteria for a higher disability rating for a right 
knee meniscal tear have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

7.  The criteria for a higher disability rating for left knee 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5019, 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right arm disorder.  He is also seeking entitlement to 
increased disability ratings for his service-connected bowel 
and skin disorders, as well as disorders of the left and 
right knee and ankle.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the various rating decisions, SOCs, and SSOCs of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  In 
addition, several letters were sent to the veteran containing 
specific information with respect to the evidence needed, and 
who was responsible to obtain such evidence.  Most recently, 
a letter was sent to the veteran in June 2004, with a copy to 
his representative, which was specifically intended to 
address the requirements of the VCAA.  That letter explained 
in detail the elements that must be established in order to 
grant service connection and increased disability ratings; it 
enumerated the evidence already received; and it provided a 
description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
June 2004 VCAA letter, the RO informed the veteran that the 
RO would get such things as "[r]elevant records held by a 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The letter also notified the veteran that, 
on his behalf, VA would make reasonable efforts to get 
"[r]elevant records not held by any Federal Agency.  This may 
include medical records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The June 2004 letter told the veteran 
that "[i]f you have any additional information that you would 
like us to consider, please notify us of this fact on the 
enclosed, blank VA Form 21-4138.  'Statement In Support Of 
Claim.'  Use this form to give us the name and location of 
any VA or military facility where you received medical care 
and the approximate dates of the care, [or] to tell us about 
any other records that may exist to support your claim."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The June 2004 letter specifically 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

The Board finds that June 2004 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
with respect to most of the issues in this case, the Board 
does not believe that the veteran has been prejudiced by such 
failure in timing.  Following receipt of the various letters, 
including the June 2004 letter, the veteran was afforded 
ample opportunity to respond and to submit or identify 
evidence pertinent to his claim.  The RO readjudicated his 
claims in a December 2004 SSOC.  Thus, any VCAA notice 
deficiency has been rectified.  Moreover, the Court recently 
held in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005) that timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, in response to the 
Board's May 2004 remand the veteran underwent VA examinations 
for his right arm and irritable bowel claims, the results of 
which are reported below.  

VA examinations are also of record for the veteran's knee and 
ankle claims, as well as his skin disorder claim and 
unemployability.  The RO has obtained the veteran's VA 
outpatient treatment records and his service medical records.  
The veteran identified records from his private physician, 
Dr. T.F., in September 1996.  The RO requested and obtained 
those records, as well as record from the Madonna 
Rehabilitation Hospital, Bryan Hospital and Edmondson 
Hospital.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  In November 2003 and again in December 2003, the 
veteran stated that he had furnished all the evidence and 
wished to forward the appeal to the Board without waiting for 
the 60 day period to expire.  The veteran did not identify 
any additional evidence in response to the June 2004 request 
for additional information or evidence.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated on his VA Form 9 that he 
did not want a BVA hearing.  While the veteran requested an 
RO hearing in January 2003, he submitted a VA Form 21-4138 in 
February 2003, requesting that the hearing be cancelled.  The 
veteran's  representative has submitted written argument in 
his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Entitlement to service connection for a right arm 
disorder.

The veteran is seeking service connection for a right arm 
disorder.  In essence, he contends that he has current 
disorders of the right shoulder, elbow and wrist, which were 
incurred as a result of his military service.


Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Presumption as to certain chronic diseases

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The veteran originally filed a claim for degenerative 
arthritis of the right arm.  That claim was denied based on a 
lack of evidence of degenerative arthritis.  In his May 2003 
notice of disagreement, the veteran pointed to a February 
2000 orthopedic clinic note that mentions a diagnosis of 
arthritis of the right arm.  The Board has reviewed that 
record and finds that, while arthritis was mentioned, the 
veteran was in fact being examined for his knees.  The 
reference to arthritis of the right shoulder and right elbow 
comes in the context of the veteran's description of his 
other complaints, not as a diagnostic finding.  The veteran's 
shoulder and wrist were not in fact examined in conjunction 
with the report, and no x-rays of the shoulder or elbow 
appear to have been taken or reviewed by the examiner.  In 
essence, the reference to arthritis is merely a recitation of 
the veteran's statements, and as such the Board accords it 
little weight of probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) [a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative].

By contrast, the veteran was afforded a VA joints examination 
in September 2004, which specifically included an evaluation 
of the right arm.  X-rays of the right shoulder, elbow and 
wrist were taken, and the examiner concluded that there were 
no arthritic or degenerative changes.  The examiner did 
however diagnose tendonitis and bursitis of the right 
shoulder and tendonitis of the right wrist and elbow.  This 
is also consistent with a May 1996 finding of tennis elbow 
and tendonitis of the right elbow, shoulder and wrist.  
Accordingly, while arthritis is not shown to be a current 
disability, tendonitis/bursitis of the right shoulder, wrist 
and elbow are conceded.  The first Hickson element is met.  

The Board notes that as the evidence does not show a current 
diagnosis of arthritis, the presumptive provisions of 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004) are not for application.

However, with respect to the second Hickson element, the 
Board notes that the service medical records are entirely 
negative as to a diagnosis of tendonitis or bursitis of the 
right shoulder.  Indeed, the veteran's service separation 
examination contains a finding of normal upper extremities.  
The veteran contends that a May 1980 health record shows a 
diagnosis of tennis elbow.  However, the record clearly deals 
with the veteran's feet and ankles.  The reference noted by 
the veteran is to tennis shoes, which is listed under the 
treatment plan, not under the examiner's assessment.  A March 
1981 health record does show a diagnosis of shoulder strain.  
Accordingly, the Board finds that, while a chronic disability 
was not diagnosed or noted at separation, to the extent of 
the notation of a shoulder strain, the second Hickson element 
is met.

Following service, there is no record of complaint of right 
shoulder, elbow or wrist symptoms until the veteran filed his 
claim in November 2002.  The veteran was afforded a VA 
examination in November 1983 for other claims, however, no 
right arm disorder was identified or claimed.  The Board 
finds this almost 20 year delay persuasive evidence against a 
finding of continuity of symptomatology.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  See also Curry v. Brown, 7 Vet. 
App. 59 (1994) [a veteran's version of events from past may 
be of limited credibility and probative value in the absence 
of medical records showing treatment for the claimed 
disorder].

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  

With respect to medical nexus evidence, the September 2004 VA 
examiner was asked to provide an opinion as to any 
relationship between the injury noted in service and a 
current right arm disorder.  He stated, after a review of the 
veteran's claim file and medical records, that it was his 
opinion, based on the lack of documentation of anything other 
than a shoulder strain in service, that the current right arm 
condition is not related to service.

The Board has identified no competent medical evidence that 
purports to relate a disability of the veteran's right arm to 
service.  The primary evidence in support of the veteran's 
claim comes from his own contentions.  However, it is now 
well established that, although he is competent to report on 
his symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board therefore finds that a preponderance of the 
evidence is against a showing that a right arm disorder 
resulted from a disease or injury incurred in active service.  
The veteran's claim of entitlement to service connection for 
a right arm disorder is denied.

Increased rating claims

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004) [higher of two evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2004).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Revised regulations

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

2.  Entitlement to an increased disability rating for 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected irritable bowel syndrome, which is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319 (2004).  
The veteran essentially contends that the symptomatology 
associated with his irritable bowel syndrome is more severe 
than is contemplated by the currently assigned 10 percent 
disability rating.  



Analysis

Revised regulations

During the pendency of the veteran's claim, from February 
2000 to present, VA issued revised regulations amending the 
portion of the rating schedule dealing with digestive 
disorders (effective May 2001).  However, the amendment did 
not affect Diagnostic Code 7319 [Irritable colon syndrome].  

Assignment of diagnostic code

The veteran has been diagnosed with IBS.  His primary 
complaints are alternating diarrhea and constipation.  These 
map precisely with the rating criteria under Diagnostic Code 
7319.  The Board has not identified a more appropriate 
diagnostic code and the veteran has not suggested one.  
Accordingly, Diagnostic Code 7319 will be applied.  

Specific schedular criteria

Diagnostic Code 7319 (Irritable colon syndrome (spastic 
colitis, mucous colitis, etc.)) provides the following levels 
of disability:

30%  Severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress;

10%  Moderate; frequent episodes of bowel disturbance 
with abdominal distress;

0%  Mild; disturbances of bowel function with occasional 
episodes of abdominal distress.

See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2001 & 2004).

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
30 percent rating.  

Under Diagnostic Code 7319, a 30 percent rating requires 
overall symptomatology that is severe with symptoms of 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  The veteran has 
consistently reported symptoms of alternating diarrhea and 
constipation.  Such reports can be found in evaluations dated 
November 2000, January 2001, February 2003 and September 
2004.  

While the veteran clearly has the type of symptomatology 
contemplated for a 30 percent rating, it does not appear that 
he has the degree of such symptomatology.  Indeed, the 
September 2004 VA examiner described the veteran's overall 
impairment due to diarrhea, constipation and abdominal 
discomfort as mild to mildly moderate in severity.  At most, 
this appears to correspond to the criteria (moderate) 
contemplated for a 10 percent rating.  

The Board acknowledges that the use by the September 2004 
examiner of terms such as "mild" and "mildly moderate," 
although evidence to be considered by the Board, is not 
dispositive of the issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).  

Other evidence also supports a finding that the veteran's 
symptomatology is no more than moderate.  The September 2004 
examiner noted that the veteran was taking various intestinal 
medications.  A February 2003 VA general medical examiner 
specifically found that the current medication regimen had 
reduced the veteran's symptoms dramatically.  The examiner 
stated his opinion that the IBS was not significantly 
disabling, nor did it contribute to unemployability.  

Similarly, a January 2001 VA examination shows that the 
veteran was put on medication that got rid of all of his 
symptoms.  

Based on such evidence, the Board finds that a severe level 
of disability has not been shown.  The Board acknowledges a 
November 2000 treatment note showing that the veteran's IBS 
symptoms are worse when his PTSD symptoms act up.  An October 
2003 treatment note describes his symptoms as "bothersome."  
A June 2003 treatment note shows the veteran's complaint that 
his symptoms are getting worse.  However, as discussed above, 
the veteran's symptoms are shown to be largely controlled 
with medication, and have been medically described as mild to 
mildly moderate.  Based on such findings, the Board concludes 
that a severe disability is not shown.

The Board has considered the Court's holding in Mauerhan v. 
Principi, 16 Vet. App. 436 (2002), which provides that, the 
use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
However, in this case, as has been discussed in detail above, 
while the type of symptomatology contemplated for a 30 
percent rating are clearly shown, the degree of 
symptomatology contemplated for a 30 percent rating have not 
been met or approximated.

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected IBS 
symptomatology.  In his October 2002 notice of disagreement, 
he stated that he has constant cramping and that this 
satisfies the criteria for a 30 percent rating.  However, the 
January 2001 VA examiner described "occasional cramps" before 
a bowel movement.  There was no indication that the veteran 
suffered constant or more or less constant cramping or 
abdominal distress.  Indeed, the examiner noted that there 
was no nausea or vomiting, and that medication got rid of all 
of his symptoms.  

The veteran also contended that the mere showing of diarrhea 
was sufficient to warrant a 30 percent rating.  However, 
diarrhea is only one of the criteria for a 30 percent rating.  
The criteria call for diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
In essence, the criteria are stated in the conjunctive with 
two disjunctive options.  A showing of diarrhea with more or 
less constant abdominal distress, or a showing of alternating 
diarrhea and constipation with more or less constant 
abdominal distress will satisfy the criteria.  The Court has 
observed that the use of the conjunctive indicates that all 
requirements would have to be met.  Malone v. Gober, 10 Vet. 
App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  Thus 
a showing of diarrhea without a showing of "more or less 
constant abdominal distress" does not meet the criteria for a 
30 percent rating.

Although the veteran is competent to report his symptoms, 
like all evidence his self reports must be evaluated in the 
light of the entire record.  The Board believes that the 
objective evidence of record, which, as indicated above, does 
not meet the requirements of a 30 percent rating, outweighs 
the veteran's statements.  

Fenderson considerations 

In this case, the medical evidence of record shows that the 
symptomatology associated with the veteran's service-
connected IBS has remained fairly constant over the period 
from February 28, 2000 to present.  As noted above, the 
evidence of record covers the entire period and does not 
allow for the assignment of a 30 percent disability rating at 
any time during the period of time here under consideration.  
Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from February 28, 2000 to present.  

3.  Entitlement to an increased disability rating for a skin 
disorder, currently evaluated as noncompensably disabling.

The veteran is seeking an increased disability rating for his 
service-connected skin disorder, which is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7817 (2004).  He essentially contends that the 
symptomatology associated with his skin disability is more 
severe than is contemplated by the currently assigned rating.  

Analysis

Revised regulations

During the pendency of the veteran's claim (from January 2001 
to present), VA issued revised regulations amending the 
portion of the rating schedule dealing with skin disorders 
(effective September 2002).  Therefore, the veteran's 
disability will be evaluated under both versions to determine 
which, if either, is more favorable.

Assignment of diagnostic code

The veteran has been diagnosed by both the November 2002 and 
February 2003 VA examiners with neurodermatitis.  Diagnostic 
Code 7817 covers all forms of exfoliative dermatitis under 
both versions of the regulations.  

(i.) Factual background

A February 2003 VA general medical examination shows that the 
principle symptoms include pruritus and itching until the 
wounds bleed.  Examination of both forearms, the limited area 
of involvement, show about 30 to 35 discreet red spots, 
measuring 2 to 4 mm in diameter in various stages of healing, 
covering approximately 5 to 10 percent of the affected area.  
All looked red and inflamed; however, there was no evidence 
of infection.  The veteran stated that he is currently 
getting good relief from prescription lotion.  

A November 2002 skin examination shows the veteran's 
complaint of itching on both arms 2 to 3 times a month and 
blistering lesions that open and bleed.  These symptoms were 
said to last a number of weeks each time.  The veteran stated 
that the symptoms are lessened in wintertime, but are mostly 
constant throughout the remainder of the year.  On 
examination, there were no neoplasms.  There were scattered 
lesions with slight bleeding noted in almost all of the 
lesions over the dorsums of both forearms, and the percentage 
of body surface that is affected appears to be 5 to 10 
percent.  There were no lesions about the face or neck or 
scalp.  

A May 2001 psychiatric  note shows that the veteran had an 
itchy rash on his left arm and left eye.  

(ii.) Former regulations

Under the version of the regulations in effect prior to 
September 2002, dermatitis [Diagnostic Code 7817] was rated 
by analogy to scars.  The February 2003 examiner found that 
the lesions were only located on the veteran's arms.  
Therefore, Diagnostic Code 7800 is not applicable.  By 
history, the veteran's lesions did not result from third-
degree or second-degree burns, nor have they been found to be 
poorly nourished; therefore Diagnostic Codes 7801, 7802, and 
7803 are not appropriate.  The evidence, including the 
veteran's statements, does not show any limitation of 
function of the veteran's arms for purposes of Diagnostic 
Code 7805.  The veteran does not have a diagnosis of eczema 
for purposes of Diagnostic Code 7806.  Other diagnostic codes 
available under the former version of the regulations also 
rate by analogy to scars.

The veteran's lesions are superficial, tender, and painful on 
objective demonstration, as shown by both the November 2002 
and February 2003 examiners.  Accordingly, Diagnostic Code 
7804 is the most appropriate under the former version of the 
regulations.

(iii.) Current regulations

While Diagnostic Code 7817 appears to be the most appropriate 
in terms of the veteran's diagnosis, as discussed with 
respect to the former version of the regulations, the 
diagnostic codes governing scars are also appropriate in 
terms of symptomatology.  Moreover, for purely practical 
reasons, the Board finds that they are more appropriate in 
this case than 7817, which is currently applied.  The 
requirements for a 10 percent rating under Diagnostic Code 
7817 include a requirement of systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy.  This criterion is stated in the conjunctive, and is 
therefore required.  Cf. Malone, 10 Vet. App. at 541, citing 
Cotton, 7 Vet. App. at 327; Hayes, 6 Vet. App. 66.  Compare 
Mauerhan, 16 Vet. App. 436, which provides that, the use of 
the term "such as" in the rating criteria demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular disability rating.  

The veteran argued in September 2003 VA Form 9 that the 
prescription of Basler lotion qualifies as a corticosteroid.  
While this is conceded for the sake of discussion, by 
definition, it does not qualify as systemic therapy.  The 
clear distinction between the zero percent and 10 percent 
levels is that the zero percent level contemplates topical 
treatments [such as lotion] while the 10 percent level 
contemplates systemic treatment.  "Systemic" is defined as 
pertaining to or affecting the body as a whole, see Dorland's 
Illustrated Medical Dictionary 1653 (28th ed. 1994).  

As will be addressed below, the diagnostic codes pertinent to 
scars do allow for a 10 percent evaluation based on the 
veteran's reported symptomatology, and are therefore deemed 
by the Board to be more favorable to the veteran than the 
currently assigned Diagnostic Code 7817.  

With respect to the diagnostic codes governing scars, the 
veteran's lesions do not affect the head, face, or neck for 
purposes of Diagnostic Code 7800; they have not been found to 
be deep or to cause limited motion for purposes of Diagnostic 
Code 7801; and they have not been found to be unstable for 
purposes of Diagnostic Code 7803.  The description of the 
February 2003 examiner of about 30 to 35 discreet red spots, 
measuring 2 to 4 mm in diameter does not meet the requirement 
of Diagnostic Code 7802 of 929 square centimeters or greater.  
As noted above, the veteran's lesions do not cause limitation 
of function of the arms for purposes of Diagnostic Code 7805.  
Unstable scars are defined in the rating schedule as 
associated with frequent loss of coverage of skin over the 
scar.  

The veteran's scars are superficial (not associated with 
underlying soft tissue damage).  The veteran is competent to 
state that his lesions are painful, and the objective 
findings are consistent with this contention.  The February 
2003 examiner described the lesions as red and inflamed.  The 
November 2002 examiner found that they were bleeding at the 
time of the examination.  Accordingly, Diagnostic Code 7804 
[scars, superficial, painful on objective examination] is the 
most appropriate and will be applied below

Specific schedular criteria

(i.) Current regulations

The current Diagnostic Code 7804, scars superficial, painful 
on objective examination provides a single 10 percent 
evaluation when the criteria are met.

See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

(ii.) Former regulations

The former Diagnostic Code 7804, scars, superficial, tender 
and painful on objective demonstration provides a single 10 
percent evaluation when the criteria are met.

See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Schedular rating

The Board has reviewed the evidence of record, and finds that 
the veteran's overall level of symptomatology is consistent 
with that enumerated for a 10 percent rating under either 
version of Diagnostic Code 7804.  A rating higher than 10 
percent is not provided under either version of this 
diagnostic code.  

The Board also notes that in the September 2003 VA Form 9, 
the veteran specifically requested a 10 percent evaluation.  
Accordingly, the veteran does not contend that a higher 
rating is warranted.  

Fenderson considerations 

In this case, the medical evidence of record shows that the 
symptomatology associated with the veteran's service-
connected skin disorder has remained fairly constant over the 
period from January 2001 to present, and does not provide a 
basis for staged ratings.  As noted above, the evidence of 
record does not allow for the assignment of a disability 
rating higher than 10 percent at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a 10 percent disability rating is properly 
assigned for the entire period from January 2001 to present.  

4.  Entitlement to an increased disability rating for a left 
ankle disorder, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for a right 
ankle disorder, currently evaluated as 10 percent disabling.

The veteran is seeking an increased disability ratings for 
his service-connected right and left ankle disorders, which 
are each currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  He essentially 
contends that the symptomatology associated with his ankle 
disabilities is more severe than is contemplated by the 
currently assigned ratings.  

As the medical history and current symptomatology associated 
with the ankle disorders is similar, the Board will address 
these claims in a common discussion.

Analysis

The veteran reports that he originally injured his ankles in 
basic training in 1980 when he was jumping off of a bleacher 
during training drills and sustained injuries to both of his 
ankles.  Since then, he has suffered recurrent sprains to 
both ankles.  His main complaints are that his ankles roll 
out into inversion and pain.

Assignment of diagnostic code

The veteran is diagnosed with recurrent ankle sprains.  These 
are manifested primarily by complaints of pain and limited 
motion of the ankles.  

Diagnostic Code 5271 rates according to limitation of ankle 
motion, and the Board finds that it is the most appropriate 
as to both disabilities.  The veteran has not suggested 
another diagnostic code.  

There is no finding of arthritis associated with the 
veteran's service connected conditions; however, the Board 
notes that Diagnostic Code 5003 [arthritis, degenerative 
(hypertrophic or osteoarthritis)] rates by analogy to 
limitation of motion of the joint affected, which is 
essentially how the disability is now rated.  That code also 
provides a 10 percent rating where limitation of motion 
cannot be objectively confirmed; however, in this case, the 
assigned disability rating already equals or exceeds 10 
percent for the entire period.  The remaining diagnostic 
codes pertaining to the ankle involve malunion of the os 
calcis or astragalus or ankylosis of the joint, none of which 
is present in this case.  

Specific schedular criteria

Diagnostic Code 5271 (Ankle, limited motion of) provides the 
following levels of disability: 

20%  Marked;

10%  Moderate.

See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).

Schedular rating

The most recent evaluation of the veteran's ankles comes from 
a February 2003 unemployability examination.  The examiner 
noted bilateral range of dorsiflexion from 0 to 10 degrees.  
Plantar flexion was measured from 0 to 20 degrees.  Inversion 
was measured from 0 to 10 degrees.  Eversion was measured 
from 0 to 20 degrees.  

Normal dorsiflexion of the ankle is from 0 to 20 degrees.  
Normal plantar flexion is from 0 to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II (2004).

Other findings for the right and left ankle are similar to 
the February 2003 findings.  In a September 1997 examination, 
bilateral ankle dorsiflexion was measured to 10 degrees; 
plantar flexion was to 45 degrees [normal].  A June 1999 VA 
examination showed range of dorsiflexion to 15 degrees and 
plantar flexion to 45 degrees, with good subtalar motion.  A 
January 1997 examination by the veteran's private physician, 
Dr. P.K. showed full range of bilateral ankle motion.  A 
February 2001 VA examination showed dorsiflexion to 14 
degrees on the right and 12 degrees on the left with plantar 
flexion at 5 degrees on the right and 10 degrees on the left.  
A January 1999 VA examination showed range of dorsiflexion to 
10 degrees bilaterally, plantar flexion to 35 degrees 
bilaterally. 

The Board observes that the words "moderate" and "marked" are 
not defined in the VA Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2004).  "Moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988) 
871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."  Id. at 828.

The veteran's range of motion measurements are generally 
about half of the normal values, with the exception of a few 
essentially normal findings.  The Board finds that this is 
consistent with a description of moderate limitation of 
motion (medium amount or range).  

Moreover, the February 2003 examiner stated that the veteran 
feels that his ankle condition is relatively stable at this 
time.  The veteran was noted to walk with an erect posture 
and an antalgic gait; however, it was noted to be slow and 
guarded.  The November 1999 orthopedic examiner found that 
the veteran's gait was relatively normal.  

The veteran reported to the June 1999 examiner that his main 
complaints were that his ankles roll out into inversion and 
pain.  However, this was reported to only happen one to two 
times per month and resolves itself after several hours.  The 
veteran stated that he has tried a brace for his ankles which 
helps somewhat.  With respect to other symptoms, the veteran 
was noted to be neurovascularly intact to his toes.  The 
January 1999 examiner also noted normal sensation and good 
dorsalis pedis and posterior tibial pulses.  

Based on the objective evidence, the Board has not identified 
such symptomatology of either the left or right ankle as 
would approximate the type and degree of symptomatology or 
its effects that would justify a 20 percent rating.  See 
Mauerhan, 16 Vet. App. 436.  The Board is of course aware of 
the veteran's contentions concerning the severity of his 
service-connected right and left ankle symptomatology.  
However, in his May 2003 notice of disagreement, he has 
clearly based his request for an increased rating on the 
symptomatology discussed above, as well as the DeLuca 
provisions addressed below.  Although the veteran is 
competent to report his symptoms, like all evidence his self 
reports must be evaluated in the light of the entire record.  
The Board believes that the objective evidence of record, 
which, as indicated above, demonstrates a range of motion 
which does not meet the requirements of a 20 percent rating, 
outweighs the veteran's statements.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  The February 2003 
examiner found that the range of motion was limited by pain 
to the degrees reported above.  Palpation of the ankles 
revealed tenderness over the ankle mortise on the medial and 
lateral sides.  Accordingly, as the ranges of motion reported 
already consider the degree of motion accompanied by pain, a 
higher rating is not warranted on that basis.  The examiner 
found no evidence of incoordination.  

The June 1999 examiner found good strength with plantar 
flexion, dorsiflexion and eversion.  There was tenderness to 
palpation.  The January 1999 examiner noted decreased 
strength with plantar flexion and dorsiflexion secondary to 
pain, as well as inversion/eversion secondary to pain; 
however, he did not report the point of onset of pain.  The 
Board therefore finds the February 2003 examiner's results 
more probative.  

While it is conceded that the veteran does experience pain 
and some decreased strength with motion of his ankles, these 
findings have been considered in the range of motion 
measurements discussed above, and the evidence does not 
warrant a higher disability evaluation on the basis of 
additional functional loss under 38 C.F.R. §§ 4.40 and 4.45 
(2004).

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to increased 
ratings for his service-connected right and left ankle 
disabilities.  The benefits sought on appeal are accordingly 
denied.

6.  Entitlement to an increased disability rating for a right 
knee meniscal tear, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased disability rating for a left 
knee strain, currently evaluated as 10 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected right and left knee disorders, which are 
each currently evaluated as 10 percent disabling.  He 
essentially contends that the symptomatology associated with 
his knee disabilities is more severe than is contemplated by 
the currently assigned ratings.  

As the medical history and current symptomatology associated 
with the knee disorders is similar, the Board will address 
these claims in a common discussion.

Analysis

The veteran sustained a right knee injury in 1982 when he was 
working as a military policeman and was chasing a suspect and 
struck his right knee.  The injury to the right knee is in 
the nature of a medial and lateral meniscal tear.  Service 
connection was granted for chronic strain of the left knee as 
a secondary condition due to the right knee.  The April 2003 
rating decision notes that the current 10 percent evaluations 
are assigned on the basis of additional functional impairment 
under Deluca, supra.  

Assignment of diagnostic code

The veteran is diagnosed with a degenerative medial meniscal 
tear of the right knee.  A September 1999 MRI also showed 
degeneration of the lateral meniscus.  This is manifested 
primarily by complaints of pain, giving way, and limited 
motion of the knee.  The right knee is currently rated under 
Diagnostic Code 5260 [limitation of flexion].

The veteran's left knee is currently rated under Diagnostic 
Code 5019 [bursitis], which rates in accordance with 
limitation of motion of the part affected, i.e., Diagnostic 
Code 5260.  

The Board finds that Diagnostic Code 5260 is the most 
appropriate with respect to both knees.  The veteran has not 
suggested the use of another diagnostic code.  

The Board notes that service connection for arthritis of the 
knees was separately adjudicated and denied in an April 7, 
2003 rating decision.  While the veteran disagreed as to 
other issues adjudicated in that decision, he did not appeal 
the denial with respect to arthritis of the knees, and that 
issue is not now before the Board.  However, the Board notes 
that Diagnostic Code 5003 [arthritis, degenerative 
(hypertrophic or osteoarthritis)] rates by analogy to 
limitation of motion of the joint affected, which is 
essentially how the disability is now rated.  That code also 
provides a 10 percent rating where limitation of motion 
cannot be objectively confirmed; however, in this case, the 
assigned disability rating already equals or exceeds 10 
percent for the entire period.  Therefore a rating on the 
basis of arthritis would not benefit the veteran.  

The Board has considered whether a rating under Diagnostic 
Code 5257 would be more favorable to the veteran, based on 
his complaints of giving way, and the history of a meniscal 
tear.  However, the February 2003 examiner found that the 
anterior cruciate ligament, the medial collateral ligament, 
and the lateral collateral ligament were all intact.  A 
February 2000 orthopedic clinic notes shows that the veteran 
has good ligament stability.  A February 2001 VA examination 
shows no crepitus, and no AP or lateral instability.  A 
November 1999 orthopedic clinic note shows stable ligaments.  
January and June 1999 VA examinations found the right knee to 
be stable to varus and valgus stress at 0 and 30 degrees, 
with negative Lachman, negative posterior drawer, and 
negative McMurray.  No abnormal alignment was noted.  The 
September 1997 VA examiner noted no varus/valgus instability.  
Ligamentous examination of the right knee was normal.  And, 
the January 1997 examination by Dr. P.K. showed no true 
laxity to the knee joint itself.  Anterior and posterior 
drawer signs were negative.  Based on such normal findings 
with respect to lateral instability, a higher rating would 
not be warranted under Diagnostic Code 5257, and there is 
therefore no basis to apply that code.  

As the Board has found that neither Diagnostic Code 5257 nor 
Diagnostic Code 5003 are appropriate in this case, separate 
evaluations under those codes will not be assigned.  See 
VAOPGCPREC 23-97 [a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that any separate rating must be 
based upon additional disability]; VAOPGCPREC 9-98 [if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X- ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59].

Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 require 
evidence of ankylosis, removal or dislocation of the 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum, none of which is shown here.  

Diagnostic Code 5261 rates as to limitation of knee 
extension.  The February 2003 VA examiner measured extension 
to -20 degrees.  The other examiners measured extension to 0 
degrees.  These findings are all considered normal.  See 
38 C.F.R. § 4.71a, Plate II (2004).  Accordingly Diagnostic 
Code 5261 is not more favorable to the veteran than 5260 and 
will be applied below.  

Specific schedular criteria

Diagnostic Code 5260 [leg, limitation of flexion of] provides 
the following levels of disability: 

30%  Flexion limited to 15°;

20%  Flexion limited to 30°;

10%  Flexion limited to 45°;

0%  Flexion limited to 60°.

See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Schedular rating

To warrant an increased rating for the right or left knee, 
the evidence must show that flexion of either knee is limited 
to 30 degrees.  A February 2003 unemployability examination 
showed that flexion of both knees was limited to 90 degrees.  
The veteran could reach 100 degrees with discomfort.  A 
February 2001 VA examination shows range of flexion to 110 
degrees on the right, 114 degrees on the left.  A June 1999 
VA examination shows range of flexion to 130 degrees on the 
right.  Range of flexion in a September 1997 VA examination 
was 135 degrees for both knees, and was described as "full" 
in a January 1997 examination by Dr. P.K.  

Thus, the schedular criteria for a 20 percent rating are not 
met for either knee.  Indeed, based on the criteria 
enumerated under Diagnostic Code 5260, not even the minimum 
compensable 10 percent rating is warranted.  

The veteran argued in his May 2003 notice of disagreement 
that, under Diagnostic Code 5257, a 20 percent rating was 
warranted where limitation of motion is considered moderate.  
As discussed in detail above, Diagnostic Code 5257 applies 
not to limitation of motion, but to symptoms of recurrent 
subluxation and lateral instability.  The Board has addressed 
such symptoms and found that application of Diagnostic Code 
5257 is not appropriate given the evidence in the veteran's 
case.  Diagnostic Codes 5260 and 5261 provide ratings based 
on limitation of motion.  They do not use general terminology 
such as "moderate," but provide specific ranges of motion 
that must be met or nearly approximated in order to warrant a 
given rating.  When terms of regulation are unambiguous, "no 
further inquiry is usually required."  See Mauerhan, 16 Vet. 
App. at 442, citing Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).  The measured ranges of motion for the right and left 
knee do not warrant even the minimum compensable rating.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  The February 2003 
VA examiner noted that the veteran experiences pain rated at 
6-7 on a scale to 10, and lack of endurance.  He denied 
specific flare-ups.  He stated that his knees and ankles 
prevent him from walking a simple 100 yards at a time.  For 
example, he is unable to walk through a store without 
stopping and resting at least several times unless he uses 
the shopping cart as a walker device, and only then can he 
walk all the way to the back of the store without stopping to 
rest.  Additionally, he was only able to perform one-half 
mile exercise regime on the treadmill while he was receiving 
physical therapy.  The examiner reported ranges of motion as 
limited by pain.  In other word, the point of onset of pain 
was also the reported limit of motion.  

Similarly, the February 2001 VA examiner noted subjective 
complaint of pain and some objective evidence of pain with 
extremes of flexion as reported above.  

The Board finds that, while the veteran does not meet the 
requirements for even the currently assigned 10 percent 
rating for either knee, a 10 percent rating is appropriately 
assigned for each knee based on the additional functional 
impairment as demonstrated in the February 2003 VA 
examination.  While the onset of pain was specifically 
considered in the measured ranges of motion reported above, 
in essence, the veteran suffers weakness and fatigue that 
additionally limits the function of his knees beyond what is 
considered under Diagnostic Code 5260.  This warrants a 10 
percent rating for each knee under the provisions of 38 
C.F.R. §§ 4.40 and 4.45; Deluca, 8 Vet. App. 202.  

Fenderson considerations 

The Board notes that the right knee claim does not involve an 
appeal of an initial rating.  Therefore, the discussion below 
applies only to the left knee.  

In this case, the medical evidence of record shows that the 
symptomatology associated with the veteran's service-
connected left knee disorder has remained fairly constant 
over the period from October 23, 2000 to present, and does 
not provide a basis for staged ratings.  As discussed in 
detail above, the Board has considered evidence reflecting 
the veteran's left knee condition from 1997 to present, and 
can find no basis for the assignment of a disability rating 
higher than 10 percent.  Based on the record, the Board finds 
that a 10 percent disability rating is properly assigned for 
the entire period covered by this appeal, from October 23, 
2000 to present.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to increased 
ratings for his service-connected right and left knee 
disabilities.  The benefits sought on appeal are accordingly 
denied.



Extraschedular ratings

At various times the RO has concluded that extraschedular 
evaluations are not warranted for the veteran's service 
connected disabilities.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2004).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board notes that the veteran is currently unemployed; 
however, the February 2003 VA examination indicates that this 
is due to a pulmonary embolism, and not due to any of the 
conditions here under consideration.  The examiner concluded 
that none of the veteran's disabilities would preclude 
sedentary employment.  The Board concedes that the veteran's 
service connected knee, ankle, skin and digestive disorders 
impair him occupationally, However, occupational impairment 
is specifically contemplated in the ratings currently 
assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
veteran has not indicated, nor has he presented evidence to 
support the premise, that his service connected disabilities 
have resulted in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  

The  evidence does not show frequent hospitalizations for any 
of his service-connected disorders.  There is no evidence of 
an extraordinary clinical picture, such as repeated surgery.  
The June 1999 examiner found that the veteran has not had any 
surgeries on his ankles or knees.  The Board has been unable 
to identify any other factor consistent with an exceptional 
or unusual disability picture, and the veteran has pointed to 
none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected right and 
left ankle and knee disabilities, skin disability and IBS do 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, an extraschedular evaluation is not warranted.


ORDER

Service connection for a right arm disorder is denied.

The criteria for a 30 percent disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his irritable colon syndrome is denied.

Entitlement to an increased evaluation of 10 percent for the 
veteran's service-connected skin disorder is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.

The criteria for a 20 percent disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his right ankle disability is denied.

The criteria for a 20 percent disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his left ankle disability is denied.

The criteria for a 20 percent disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his right knee meniscal tear is denied.

The criteria for a 20 percent disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his left knee strain is denied.


REMAND

8.  Entitlement to an increased rating for a cardiovascular 
disorder.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for an upper digestive 
tract disorder.

11.  Entitlement to total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

12.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

Reasons for remand

Cardiovascular disorder

In a March 2005 VA Form 9, the veteran contended that, in 
addition to hypertension, a myocardial infarction incurred in 
2001 was caused by his service-connected PTSD, and should be 
considered in assigning an evaluation for his cardiovascular 
disorder.  The Board notes that the veteran is currently 
evaluated only under Diagnostic Code 7101, which considers 
hypertension and blood pressure.  The veteran, in essence, is 
requesting to be evaluated under Diagnostic Code 7106 
[myocardial infarction] in addition to or instead of 
Diagnostic Code 7101.

The Board finds that, while the November 2003 VA examiner did 
address the issue of whether the veteran's blood pressure and 
angina are related to his service-connected PTSD, it is not 
clear from his discussion whether he believes that the 2001 
myocardial infarction is also related or attributable to the 
PTSD.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2004); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there is evidence of a myocardial infarction, 
which the veteran contends was brought on by his service-
connected PTSD.  Accordingly, an opinion is required to 
determine whether the myocardial infarction is in fact 
attributable to the veteran's PTSD.

Hearing loss

With respect to hearing loss, the Board notes that at the 
time of the May 2004 remand, the evidence of record did not 
establish that the veteran had a hearing loss disability for 
VA rating purposes.  See 38 C.F.R. §§ 4.85, 4.86 (2004).  
However, subsequent to the remand, additional VA outpatient 
treatment records were obtained, including the report of a 
November 2003 audiological consultation.  The puretone 
averages listed for the veteran's right and left ear in the 
November 2003 report now establish a current hearing loss 
disability for both ears.  

While the record contains the veteran's statements as to 
suffering noise exposure during service while on the firing 
range shooting rifles and pistols without ear protection, 
there is of record no medical nexus opinion as to a 
relationship between in-service noise exposure and the 
veteran's current bilateral hearing loss.  A June 2003 VA 
examination contains a nexus opinion as to the veteran's 
tinnitus, but not his hearing loss.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2004); 
see also Charles, 16 Vet. App. 370.

As the evidence of record establish a current hearing loss 
disability, and as the veteran has offered testimony as to 
in-service noise exposure, the veteran must be afforded a VA 
examination and nexus opinion as to a relationship between 
in-service noise exposure and the current hearing loss.  

Upper digestive tract disorder

The Board notes that the RO adjudicated the veteran's claim 
of entitlement to service connection for a gastrointestinal 
disorder in accordance with the veteran's primary contention, 
that the disorder was proximately due to or a result of his 
service-connected PTSD.  However, the veteran filed a VA Form 
21-4138 in September 1996, in which he contended that he had 
"trouble with my stomach," which he attributed to over-the-
counter medications he was taking for joint pain.  It does 
not appear that the RO addressed this contention in denying 
the veteran's claim.  Moreover, in a September 1996 medical 
record, Dr. T.H.F. stated that the veteran had a "history of 
using OTC nonsteroidal anti-inflammatory medications for 
aches, especially in the lower extremities, which are 
apparently due to his service related injury." 

While Dr. T.H.F.'s opinion is inconclusive and therefore 
inadequate to establish entitlement to service-connection, it 
is sufficient in the Board's view to establish that there may 
be a relationship between the use of medications for the 
veteran's service-connected joint disorders and a current 
gastrointestinal disorder.  See 38 C.F.R. § 3.159(c)(4) 
(2004); Charles, 16 Vet. App. 370.  On that basis, the Board 
finds that an examination and nexus opinion are warranted.  

PTSD & TDIU

In August 2004, subsequent to the Board's May 2004 remand, 
the RO obtained a letter written by VA Addiction Therapist, 
P.K., which contained his opinion that, "[a]t this time, [the 
veteran] would not be employable or able to deal with strong 
authority figures."  This was said to be due to his anger 
control and isolation.  However, Dr. P.K. did not provide any 
explanation for his conclusion, nor was he clear in 
identifying all of the disabilities or disorders that he 
believes are the cause of the veteran's unemployability.  
This is critical to the Board's evaluation of the veteran's 
service connected PTSD, and to its determination as to 
whether TDIU is warranted.  The Board finds that the opinion 
is inadequate for the reasons stated, but that it indicates 
that the veteran's PTSD may have worsened since he was last 
examined.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should arrange for the physician 
who conducted the November 2003 
cardiovascular examination [J.L.H.] to 
provide a supplemental opinion as to 
whether it is at least as likely as not 
(at least 50 percent likely) that the 
veteran's 2001 myocardial infarction is 
related to his service-connected PTSD.  

The examiner is asked to review the 
claim file and his previous 
examination report in conjunction 
with the examination.  If the 
original examiner is not available, 
VBA should arrange for a records 
review and opinion by another 
physician.  If the examiner deems it 
necessary to conduct an additional 
examination of the veteran, such 
should be scheduled.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of any current right 
or left ear hearing loss.  

The examiner is asked to review the 
claim file in conjunction with the 
examination.  The examiner should 
evaluate the veteran's hearing, 
provide a diagnosis, and provide an 
opinion as to whether any current 
hearing loss, if found, is at least 
as likely as not (at least 50 
percent likely) related to in-
service exposure to rifle and pistol 
fire.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current disorder of the 
upper digestive tract.  

The examiner is asked to review the 
claim file in conjunction with the 
examination.  The examiner should 
provide a current diagnosis or 
diagnoses with respect to the upper 
digestive tract, and provide an 
opinion as to whether any current 
upper digestive disorder, if found, 
is at least as likely as not (at 
least 50 percent likely) related to 
the veteran's use of medication to 
treat his service-connected joint 
disabilities, i.e., right and left 
knees and ankles.  

4.  The veteran should be afforded a VA 
examination or examinations to determine 
the current severity of and 
symptomatology associated with his PTSD, 
and to determine whether the veteran is 
currently unemployable due solely to his 
service-connected disabilities.  The 
examiner(s) are/is asked to review the 
claim file in conjunction with the 
examination(s).  

The claim file should be forwarded to the 
examiners for review.

5.  VBA should accomplish any additional 
development it deems to be necessary.  If 
any claim remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


